Name: Council Regulation (EU) NoÃ 153/2014 of 17Ã February 2014 amending Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe and repealing Regulation (EU) NoÃ 298/2013
 Type: Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 20.2.2014 EN Official Journal of the European Union L 50/1 COUNCIL REGULATION (EU) No 153/2014 of 17 February 2014 amending Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe and repealing Regulation (EU) No 298/2013 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 314/2004 (1) implements several measures provided for by Council Decision 2011/101/CFSP (2), including the freezing of funds and economic resources of certain natural or legal persons, entities and bodies. (2) The suspension of the travel restrictions and asset freeze measures applying to the majority of the individuals and entities set out in Annex I to Decision 2011/101/CFSP should be renewed, and further extended to cover eight more individuals. (3) Some of those measures fall within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (4) An updated Annex should be added to Regulation (EC) No 314/2004 to include eight more individuals who are to benefit from the suspension of the prohibitions laid down in Article 6(1) and (2) thereof, in addition to the 81 persons and eight entities, who already benefit from the suspension of the application of Article 6 provided for in Council Regulation (EU) No 298/2013 (3). (5) Regulation (EC) No 314/2004 should therefore be amended accordingly. (6) The extension of the suspension provided for in Regulation (EU) No 298/2013 is due to expire on 20 February 2014 and that extension is to be provided for in this Regulation. In the interests of legal clarity, therefore, Regulation (EU) No 298/2013 should be repealed. (7) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 314/2004 is amended as follows: (1) in Article 6, the following paragraph is added: 4. The measures in paragraphs 1 and 2 shall be suspended in so far as they concern persons and entities listed in Annex IV.; (2) the Annex to this Regulation is added as Annex IV. Article 2 Regulation (EU) No 298/2013 is repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 2014. For the Council The President A. TSAFTARIS (1) Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (OJ L 55, 24.2.2004, p. 1). (2) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). (3) Council Regulation (EU) No 298/2013 of 27 March 2013 amending Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe (OJ L 90, 28.3.2013, p. 48). ANNEX ANNEX IV List of persons and entities referred to in Article 6(4) I. Persons Name (and any aliases) 1. Abu Basutu, Titus Mehliswa Johna 2. Bonyongwe, Happyton Mabhuya 3. Buka (a.k.a. Bhuka), Flora 4. Bvudzijena, Wayne 5. Charamba, George 6. Chidarikire, Faber Edmund 7. Chigwedere, Aeneas Soko 8. Chihota, Phineas 9. Chihuri, Augustine 10. Chinamasa, Patrick Anthony 11. Chindori-Chininga, Edward Takaruza 12. Chinotimba, Joseph 13. Chipwere Augustine 14. Chiwenga, Constantine 15. Chombo, Ignatius Morgan Chiminya 16. Dinha, Martin 17. Goche, Nicholas Tasunungurwa 18. Gono, Gideon 19. Gurira, Cephas T. 20. Gwekwerere, Stephen (alias Steven) 21. Kachepa, Newton 22. Karakadzai, Mike Tichafa 23. Kasukuwere, Saviour 24. Kazangarare, Jawet 25. Khumalo, Sibangumuzi 26. Kunonga, Nolbert (a.k.a. Nobert) 27. Kwainona, Martin 28. Langa, Andrew 29. Mabunda, Musarashana 30. Machaya, Jason (a.k.a. Jaison) Max Kokerai 31. Made, Joseph Mtakwese 32. Madzongwe, Edna (a.k.a. Edina) 33. Maluleke, Titus 34. Mangwana, Paul Munyaradzi 35. Marumahoko, Reuben 36. Masuku, Angeline 37. Mathema, Cain Ginyilitshe Ndabazekhaya 38. Mathuthu, Thokozile (alias Sithokozile) 39. Matibiri, Innocent Tonderai 40. Matiza, Joel Biggie 41. Matonga, Brighton (a.k.a Bright) 42. Mhandu, Cairo (a.k.a. Kairo) 43. Mhonda, Fidellis 44. Midzi, Amos Bernard (Mugenva) 45. Mnangagwa, Emmerson Dambudzo 46. Mohadi, Kembo Campbell Dugishi 47. Moyo, Jonathan Nathaniel 48. Moyo, Sibusio Bussie 49. Moyo, Simon Khaya 50. Mpofu, Obert Moses 51. Muchena, Henry 52. Muchena, Olivia Nyembesi (a.k.a. Nyembezi) 53. Muchinguri, Oppah Chamu Zvipange 54. Mudede, Tobaiwa (a.k.a. Tonneth) 55. Mujuru, Joyce Teurai Ropa 56. Mumbengegwi, Simbarashe Simbanenduku 57. Murerwa, Herbert Muchemwa 58. Musariri, Munyaradzi 59. Mushohwe, Christopher Chindoti 60. Mutasa, Didymus Noel Edwin 61. Mutezo, Munacho Thomas Alvar 62. Mutinhiri, Ambros (a.k.a. Ambrose) 63. Mzembi, Walter 64. Mzilikazi, Morgan S. 65. Nguni, Sylvester Robert 66. Nhema, Francis Chenayimoyo Dunstan 67. Nyanhongo, Magadzire Hubert 68. Nyikayaramba, Douglas 69. Nyoni, Sithembiso Gile Glad 70. Rugeje, Engelbert Abel 71. Rungani, Victor Tapiwa Chashe 72. Sakupwanya, StanleyUrayayi 73. Savanhu, Tendai 74. Sekeramayi, Sydney (a.k.a. Sidney) Tigere 75. Sekeremayi, Lovemore 76. Shamu, Webster Kotiwani 77. Shamuyarira, Nathan Marwirakuwa 78. Shiri, Perence (a.k.a. Bigboy) Samson Chikerema 79. Shungu, Etherton 80. Sibanda, Chris 81. Sibanda, Jabulani 82. Sibanda, Misheck Julius Mpande 83. Sibanda, Phillip Valerio (a.k.a. Valentine) 84. Sigauke, David 85. Sikosana, (a.k.a. Sikhosana), Absolom 86. Tarumbwa, Nathaniel Charles 87. Tomana, Johannes 88. Veterai, Edmore 89. Zimondi, Paradzai Willings II. Entities Name 1. Cold Comfort Farm Trust Cooperative 2. Comoil (PVT) Ltd 3. Famba Safaris 4. Jongwe Printing and Publishing Company (PVT) Ltd (a.k.a. Jongwe Printing and Publishing Co., a.k.a. Jongwe Printing and Publishing Company) 5. M & S Syndicate (PVT) Ltd 6. OSLEG Ltd (a.k.a Operation Sovereign Legitimacy) 7. Swift Investments (PVT) Ltd 8. Zidco Holdings (a.k.a. Zidco Holdings (PVT) Ltd)